Citation Nr: 1121805	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-10 613	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for left clavicle fracture residuals with acromioclavicular degenerative arthritis and rotator cuff tendinopathy, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from May 1972 to May 1974.

This appeal to the Board of Veterans Appeals (Board) arise from a June 2009 rating action that denied a rating in excess of 30% for left clavicle fracture residuals with acromioclavicular degenerative arthritis and rotator cuff tendinopathy.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

Appellate review discloses that the February 2009 and January 2010 VA orthopedic examination reports are inadequate, in that the degree and extent to which the Veteran experiences additional loss of function of the left shoulder due to pain, weakness, excess fatigability, and incoordination, to include with repeated use during flare-ups, has not been adequately evaluated.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current degree of severity of the veteran's left shoulder disability and how it impairs him functionally are unclear, the Board finds that the duty to assist requires that this case be remanded to the RO to afford the claimant a new VA orthopedic examination by a physician to obtain pertinent clinical findings prior to adjudicating the claim on appeal.

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

On October 2004 VA examination, the examiner noted that the Veteran was receiving Social Security Administration (SSA) disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims folder a copy of the SSA decision awarding the Veteran disability benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).   

On remand, the RO should also obtain copies of all outstanding primary care and social work records of treatment and evaluation of the Veteran's left shoulder at the Union Grove, Wisconsin VA clinic from March 2009 up to the present time.  See 38 U.S.C.A. § 5103A(b).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Union Grove, Wisconsin VA clinic copies of all outstanding primary care and social work records of treatment and evaluation of the veteran's left shoulder from March 2009 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.  

2.  The RO should obtain from the SSA a copy of the decision awarding the Veteran disability benefits, together with all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  All records/responses received should be associated with the claims folder.  

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA orthopedic examination by a physician to determine the degree of severity of his left clavicle fracture residuals with acromioclavicular degenerative arthritis and rotator cuff tendinopathy, and how it impairs him functionally.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (to include X-rays, if deemed appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

All clinical findings should be reported in detail, including range of motion studies of the left shoulder, expressed in degrees.  The examiner should specifically comment as to whether left arm motion is (a) limited to 25 degrees from the veteran's side; (b) possible to midway between the side and shoulder level; or (c) possible to shoulder level. 

With respect to impairment of the humerus, the examiner should comment as to whether there is (a) fibrous union; (b) non-union (a false flail joint); or (c) loss of the head of the humerus (flail shoulder).  

He should also comment as to whether there is any ankylosis of the left scapulohumeral articulation, and if so, whether it is (a) favorable, with abduction to 60 degrees, and the Veteran can reach his mouth and head; (b) intermediate between favorable and unfavorable; or (c) unfavorable, with abduction limited to 25 degrees from the side.  

The doctor must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, he should indicate the point at which pain begins.  He should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited shoulder motion. 

The examiner should also comment as to the degree and extent that the veteran's left shoulder disability impairs him in the work-place.

The physician must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).   

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include consideration of the propriety of (a) staged rating under Hart v. Mansfield, 21 Vet. App.  505 (2007), and (b) referral for extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010) and Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).     

If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.           
 
8.  Unless the benefit sought on appeal is granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

